 



Exhibit 10.5

 

CONSULTING AGREEMENT

 

THIS AGREEMENT (the “Agreement”), is made and entered into as of this 3nd day of
August, 2017, by and between Ross Henry Ramsey, an individual, with address at
154 Oakwood Creek Lane, Weatherford, TX 76088 (the “Consultant”), and
International Western Petroleum, Inc., a Nevada corporation, with offices at
5525 N. MacArthur Boulevard, Suite 280, Irving TX 75038 (the “Company”)
(together the “Parties”).

 

WHEREAS, Consultant is in the business of oil and gas exploration and
production;

 

WHEREAS, the Company deems it to be in its best interest to retain Consultant to
render to the Company such services as may be needed; and

 

WHEREAS, the Parties desire to set forth the terms and conditions under which
Consultant shall provide services to the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other valid consideration, receipt of which is hereby
acknowledged, the Parties agree as follows:

 

Term of Agreement

 

The Agreement shall remain in effect from the date hereof through the expiration
of a period of twenty-four (24) months from the date hereof (the “Term”), and
thereafter may be renewed upon the mutual written consent of the Parties.

 

Nature of Services to be rendered.

 

During the Term and any renewal thereof, Consultant shall use its experience and
knowledge and connections to:

 

  (a) provide the Company with management of exploration and production projects
including but not limited to existing productions of International Western
Petroleum, Inc.; and   (b) support the Company to execute its M&A strategies to
accelerate growth in oil and gas production and development (collectively, the
“Services”).

 

It is acknowledged and agreed by the Company that Consultant carries no
professional licenses, and is not rendering legal advice or performing
accounting services, nor acting as an investment advisor or broker/dealer within
the meaning of the applicable state and federal securities laws. The Services of
Consultant shall not be exclusive nor shall Consultant be required to render any
specific number of hours or assign specific personnel to the Company or its
projects, however it is anticipated and agreed upon by both parties that
considerable time and resources will be required to fulfill the obligations to
the Company under this agreement. The Consultant shall specifically not provide
any of the following services to the Company: (i) negotiation for the sale of
any the Company's securities; (ii) discuss details of the nature of the
securities sold or whether recommendations were made concerning the sale of the
securities; (iii) engage in due diligence activities; (iv) provide advice
relating to the valuation of or the financial advisability of any investments in
the Company; or (v) handle any funds or securities on behalf of the Company.

 

1Consulting Agreement August 3, 2017 for Ross Henry Ramsey

 

 



Disclosure of Information

 

The Consultant shall NOT disclose to any third party any material non-public
information or data received from the Company without the prior written consent
and approval of the Company other than: (i) to its agents or representatives
that have a need to know in connection with the Services hereunder; provided
such agents and representatives have a similar obligation to maintain the
confidentiality of such information; (ii) as may be required by applicable law;
provided, Consultant shall provide prompt prior written notice thereof to the
Company to enable the Company to seek a protective order or otherwise prevent
such disclosure; and (iii) such information as becomes publicly known through no
action of the Consultant, or its agents or representatives.

 

Compensation.

 

As soon as practicable after the date of this Agreement, the Company will issue
to the Consultant an option pursuant to the terms of the 2017 Stock Award Plan
for the right to acquire up to an aggregate of 720,000 shares of the Company’s
common stock, as compensation for the services rendered hereunder, the number of
shares subject to the option to be subject to changes due to a reverse split of
shares of the Company from the date hereof. The vesting of the shares subject to
the option will be a time based, vesting monthly at the rate of 30,000 shares,
commencing with first calendar day after the date of this Agreement. The
exercise price will be $0.01 per share, and exercisable commencing one year from
the date hereof ending on the date that is three years from the date hereof, and
include a cashless exercise provision. Consultant will be responsible for all
taxes and other costs related to the acquisition and transfer of the option and
the underlying shares. Separately, in the discretion of the Board of Directors
of the Company (the “Board’) or committee designated by the Board to make
determinations pursuant to the 2017 Stock Award Plan, the Company will consider
and award either one or more options or restricted stock awards of up to an
aggregate of 960,000 shares of the Company’s common stock to the Consultant from
time to time, based on the performance of the Consultant during the term of this
Agreement with respect to the services hereunder, the option or award to be
issued under the 2017 Stock Award Plan, if at all, on the terms as determined by
the Board or committee designated by the Board to make determinations pursuant
to the 2017 Stock Award Plan. The foregoing awards or potential equity award
amounts will be proportionately and equitably adjusted for any corporate
actions, such as a stock dividends and reverse stock splits.

 

The Company will pay to Consultant a monthly cash consulting fee of $6,600.00.

 

The Board will review the cash compensation amount on a quarterly basis to see
if it should be adjusted upwards. The review does not constitute any obligation
to change the cash compensation amount, and any change is entirely in the
discretion of the Board.

 

Working Title.

 

Consultant will serve the Company as President of Exploration and Production to
render the Services. This position will not be considered an “executive officer”
position for purposes of SEC reporting.

 

2Consulting Agreement August 3, 2017 for Ross Henry Ramsey

 

 

Representations and Warranties of the Consultant.

 

In order to induce the Company to enter into this Agreement, the Consultant
hereby makes the following unconditional representations and warranties:

 

In connection with its execution of and performance under this Agreement, the
Consultant will not take any action that will cause the Company to become
required to make any filings with or to register in any capacity with the
Securities and Exchange Commission (the “SEC”), the FINRA, the securities
commissioner or department of any state, or any other regulatory or governmental
body or agency. Neither the Consultant nor any of its designees is subject to
any sanction or restriction imposed by the SEC, the FINRA, any state securities
commission or department, or any other regulatory or governmental body or
agency, which would prohibit, limit or curtail the Consultant’s execution of
this Agreement or the performance of its obligation hereunder. The Consultant is
permitted to provide consulting services to any corporation or entity engaged in
a business identical or similar to the Company’s. The Consultant has full power
to execute and deliver this Agreement.

 

Duties of the Company.

 

The Company will supply Consultant, on a regular basis with all approved data
and information about the Company, its management, its products, and its
operations as reasonably requested by Consultant and which the Company
determines and can be reasonably obtained. The Company shall be responsible for
advising Consultant of any facts which would affect the accuracy of any prior
data and information previously supplied to Consultant so that the Consultant
may take corrective action.

 

Representations and Warranties of the Company.

 

The Company hereby makes the following unconditional representations and
warranties:

 

The Company is not subject to any restriction imposed by the SEC or by operation
of the Securities Act of 1933, as amended (the “1933 Act”), the Exchange Act of
1934, as amended (the “1934 Act”) or any of the rules and regulations
promulgated under the 1933 Act or the 1934 Act which prohibit its execution of
this Agreement or the performance of its obligations to the Consultant set forth
herein. During the preceding year, the Company has not been sanctioned by the
SEC, FINRA or any state securities commissioner or department in connection with
any issuance of its securities. All payments required to be made on time and in
accordance with the payment terms and conditions set forth herein.

 

Compliance with Securities Laws

 

The Parties acknowledge and agree that the Company is subject to the
requirements of the 1933 Act, the 1934 Act, the rules and regulations
promulgated thereunder and the various state securities laws (collectively,
“Securities Laws”). The Securities Laws impose significant burdens and
limitations on the dissemination of certain information about the Company by the
Company and by persons acting for or on behalf of the Company. Each of the
Parties agrees to comply with all applicable Securities Laws in carrying out its
obligations under the Agreement; and without limiting the generality of the
foregoing, the Company hereby agrees (i) all information about the Company
provided to the Consultant by the Company, which the Company expressly agrees
may be disseminated to the public by the Consultant in providing Services
pursuant to the Agreement, shall not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements made,
in light of the circumstances in which they were made, not misleading, (ii) the
Company shall promptly notify the Consultant if it becomes aware that it has
publicly made any untrue statement of a material fact regarding the Company or
has omitted to state any material fact necessary to make the public statements
made by the Company, in light of the circumstances in which they were made, not
misleading, and (iii) the Company shall promptly notify the Consultant of any
“quiet period” or “blackout period” or other similar period during which public
statements by or on behalf of the Company are restricted by any Securities Law.
Each Party (an “indemnifying party”) hereby agrees, to the full extent permitted
by applicable law, to indemnify and hold harmless the other Party (the
“indemnified party”) for any damages caused to the indemnified party by the
indemnifying party’s breach or violation of any Securities Law, except to the
extent that the indemnifying party’s breach or violation of a Securities Law is
caused by the indemnified party’s breach or violation of the Agreement, or any
Securities Law.

 

3Consulting Agreement August 3, 2017 for Ross Henry Ramsey

 

 

Issuance of Option Agreement to Consultant

 

The required option agreement under this Agreement shall be issued from a 2017
Stock Award Plan as duly authorized, fully-paid and non-assessable securities.
The Company shall take all corporate action necessary for the issuance of the
restricted stock, including obtaining the prior approval of the Board.

 

Indemnification of Consultant by the Company.

 

The Company acknowledges that the Consultant relies on information provided by
the Company in connection with the provisions of Services hereunder and
represents that said information does not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements made, in light of the circumstances in which they were made, not
misleading, and agrees to hold harmless and indemnify the Consultant for claims
against the Consultant as a result of any breach of such representation and for
any claims relating to the purchase and/or sale of the Company’s securities
occurring out of or in connection with the Consultant’s relationship with the
Company including, without limitation, reasonable attorney’s fees and other
costs arising out of any such claims; provided, however, that the Company will
not be liable in any such case for losses, claims, damages, liabilities or
expenses that arise from the gross negligence or willful misconduct of the
Consultant.

 

Indemnification of the Company by the Consultant.

 

The Consultant shall identify and hold harmless the Company and its principals
from and against any and all liabilities and damages arising out of any the
Consultant’s gross negligence or intentional breach of its representations,
warranties or agreements made hereunder.

 

Applicable Law.

 

It is the intention of the parties hereto that this Agreement and the
performance hereunder and all suits and special proceedings hereunder be
construed in accordance with and under and pursuant to the laws of the State of
Nevada and that in any action, special proceeding or other proceedings that may
be brought arising out of, in connection with or by reason of this Agreement,
the law of the State of Nevada shall be applicable and shall govern to the
exclusion of the law of any other forum, without regard to the jurisdiction on
which any action or special proceeding may be instituted.

 

4Consulting Agreement August 3, 2017 for Ross Henry Ramsey

 

 

Disputes.

 

Any conflicts, disputes and disagreements arising out of or in connection with
the Agreement, shall be subject to state court in Nevada.

 

Entire Understanding/Incorporation of other Documents.

 

The Agreement attached hereto contains the entire understanding of the Parties
with regard to the subject matter hereof, superseding any and all prior
agreements or understandings whether oral or written, and no further or
additional agreements, promises, representations or covenants may be inferred or
construed to exist between the Parties.

 

No Assignment or Delegation Without Prior Approval.

 

No portion of the Agreement or any of its provisions may be assigned, nor
obligations delegated, to any other person or party without the prior written
consent of the Parties except by operation of law or as otherwise set forth
herein.

 

Survival of Agreement.

 

The Agreement and all of its terms shall inure to the benefit of any permitted
assignees of or lawful successors to either Party.

 

Independent Contractor.

 

Consultant agrees to perform its consulting duties hereto as an independent
contractor. Nothing contained herein shall be considered as creating an
employer-employee relationship between the parties to this Agreement.

 

No Amendment Except in Writing.

 

Neither the Agreement nor any of its provisions may be altered or amended except
in a dated writing signed by the Parties.

 

Waiver of Breach.

 

No waiver of any breach of any provision hereof shall be deemed to constitute a
continuing waiver or a waiver of any other portion of the Agreement.

 

Severability of the Agreement.

 

Except as otherwise provided herein, if any provision hereof is deemed by a
court of competent jurisdiction to be legally unenforceable or void, such
provision shall be stricken from the Agreement and the remainder hereof shall
remain in full force and effect.

 

Termination of the Agreement.

 

The Company may terminate the Agreement on the three (3) month anniversary of
the date of this Agreement or thereafter at any time, with or without cause, in
the discretion of the Company, by providing written notification to the
Consultant. The notice may be sent in advance so as to provide for termination
on the three (3) month anniversary of the date of this Agreement or such other
date as indicated in the notice of termination after the three (3) month
anniversary. The Agreement will terminate five days following the date of
receipt of the written notification by the Consultant (“Date of Termination”).
In the event of termination of the Agreement by the Company, the Consultant
shall be entitled to keep any and all fees through the Date of Termination and
Company stock that is issued and outstanding held by the Consultant or vested
from the Company under this Agreement prior to the Date of Termination.

 

Counterparts and Facsimile Signature.

 

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Execution and delivery of this Agreement
by exchange of electronic copies bearing the signature of a party hereto shall
constitute a valid and binding execution and delivery of this Agreement by such
party. Such electronic copies shall constitute enforceable original documents.

 

No Construction Against Drafter.

 

The Agreement shall be construed without regard to any presumption or other
requiring construction against the Party causing the drafting hereof.

 

5Consulting Agreement August 3, 2017 for Ross Henry Ramsey

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, effective as of the date set forth above.

 

International Western Petroleum, Inc.   Consultant           By:   By:          
  Patrick Norris, authorized corporate signatory     Ross Henry Ramsey



 

6Consulting Agreement August 3, 2017 for Ross Henry Ramsey

 



